EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey L. Wilson on 06 January 2020.
The application has been amended as follows: 
In the claims:

13. (Currently Amended) A method of constructing a flexible joint, the method comprising:
disposing an extension tube, which comprises at substantially frustoconical upper profile, at least partially within a housing; 
providing a transition shim having an upper surface and a lower surface, wherein the upper surface of the transition shim is substantially flat when compared to the lower surface at any selected section of the transition shim, wherein the lower surface is correspondingly radiused at that same selected section;
 molding a compression bearing comprising the transition shim and a stack of a plurality of alternating elastomeric elements and shims, the stack being bonded to the lower surface of the transition shim, wherein each of the elastomeric elements is a discrete layer that is disconnected from others of the elastomeric elements;
 bonding, using an inner bonding material, the upper surface of the transition shim to a surface of the frustoconical profile of the extension tube; 
the housing and [[an]] the extension tube; 
bonding the compression bearing to the housing; and 
placing the compression bearing in a state of compression[[;]].

Election/Restrictions
Claim 1 is allowable. Claims 13, 16, and 18-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 03 May 2019, is hereby withdrawn and claims 13, 16, and 18-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        01/06/2020